DETAILED ACTION
1.	The present application 17/181,434, filed on 02/22/2021, is being examined under the first inventor to file provisions of the AIA .

Drawings
2	The drawings received on 02/22/2021 are accepted by the Examiner.
Review under 35 USC § 101
3.	Claims 1-20 are directed to an article of manufacture and a process have been reviewed.  Claims 1-16 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  Claims 1-16 recite one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors comprising training a machine learning model to suggest filtering fields to filter and present search results. Claims 1-16 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 17-20 are appeared to be in one of the statutory categories [e.g. a process].   Claims 17-20 recite a method to train a machine learning model to suggest filtering fields to filter and present search results.  Claims 17-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG. Therefore, claims 1-20 are qualified as eligible object Matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 18-20 recite the method of claim 16, but claim 16 is not a method claim.  There is insufficient antecedent basis for this limitation in claims 18-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1-4, 6, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable by Chen et al. (US 2022/0100746 A1), hereinafter Chen. and in view of Innes et al. (US 2019/0188296 A1), hereinafter Innes.
Referring to claims 1 and 17, Chen discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (See para. [0111] and Figure 8, a machine-readable medium, which is stored one or more sets of data structures or instructions executed by one or any combination of hardware processor(s)) causes performance of operations comprising: 
training a machine learning model to suggest filtering fields for executing a query (See para. [0017], training a machine-learning algorithm utilizing pairwise learning-to-rank modeling to build a suggestion model, the suggestion model provides filter suggestions for a plurality of filter categories for a search query) at least by: 
obtaining historical data comprising sets of user input for executing searches, wherein a particular set of user input, in the sets of user input (See para. [0037] and para. [0048], the system obtains history information based on user search queries, user profile, selected filter values or etc.), comprises 
(a) a first search term and (b) a first value for a first filter field, the first filter field being selected from a plurality of filter fields comprising the first filter field and a second filter field; based on the historical data (See para. [0033]-para. [0037] and Figure 4, user inputs a input query “Software Engineer”, the system detects a first value for a first field as a Job title, which results in the selected filter value “software Engineer” being added in the job title, the system also selected/added other filter suggestions based on the input query Software Engineer”, the selected filter suggestions are selected based on calculated probability obtained from user history of search queries, for example, the filter suggestions “Engineer Manager” being added to the Job-Title section, “San Francisco Bay area” is being added to the location filter or etc. ), training the machine learning model to associate the first filter field with the first search term with/without associating the second filter field with the first search term (See para. [0048] and para. [0056], the training data includes past queries, selected filter values, filter suggestions presented and filter suggestions selected, the ones selected are labeled with a higher score than the ones that are not selected);
 receiving a first query for execution, the first query comprising the first search term; applying the machine learning model to the first search term in the first query, wherein the machine learning model identifies the first filter field as a suggestion without identifying the second filter field as a suggestion (See para. [0017], para. [0033]-para. [0037], receiving a search query from a user in a user interface, the system uses the machine learning model to analyze the input query, i.e., the software engineer”, the machine learning model selects filter suggestions based on a probability calculation from past search queries that are presented with the selected suggestion filter, the selected filter suggestions are the ones having higher scores, the second filter may not be identified/selected because of the score is not high enough);
 based on the applying operation: recommending the first field for filtering a first set of search results corresponding to the first query without recommending the second filter field (See Figure 3 and para. [0031], the system selects and recommends filter suggestions, for example, “San Francisco Bay area” is being added to the location filter based on a probability calculation from past search queries that are presented with the selected suggestion filter, the recommended filter suggestions are the ones having higher scores, the second filter may not be recommended because of a lower score);
 receiving user input selecting a first value for the first filter field (See para. [0031], para. [0085] and Figures 3 & 7, in response to a user input, a filter suggestion is selected, the suggestion becomes an active filter); 
filtering the first set of search results corresponding to the first query based on the first value for the first filter field to generate a filtered set of search results; and resenting the filtered set of search results (See para. [0085]-[0090], filtering search results based on the selected filter suggestions and the search query, the system further calculates a second filter suggestion based on a search query and the selected filter suggestion).
Inners also discloses training the machine learning model (See para. [0038], using a predicative model to collect, aggregate data that may use as training data)  to associate the first filter field with the first search term without associating the second filter field with the first search term (See para. [0018], para. [0019] and para. [0032] associate the active [e.g. first] context filter with the search theme and do not associate the inactive context filter [e.g. second] with the search theme and used at other times).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the model of the Chen’s system to associate the first filter field with the first search term without associating the second filter field with the first search term, as taught by Innes. Skilled artisan would have been motivated to provide automated search terms that are related to user intents based on user’s preferences, search history, purchase history (See Innes, para. [0011] and para. [0012]).  In addition, both references (Innes and Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as predictive search with context filtering. This close relation between both references highly suggests an expectation of success.

As to claims 2, 10 and 18, Chen discloses wherein training the machine learning model comprises training the machine learning model to associate the first value for the first filter field with the first search term (See para. [0048] and para. [0056], the training data includes past queries, selected filter values, filter suggestions presented and filter suggestions selected, the ones selected are labeled with a higher score than the ones that are not selected), and wherein the recommending the first filter field comprises recommending the first value for the first filter field for filtering the first set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results).
As to claims 3, 11 and 19, Chen discloses recommending a particular value for the first filter field based on the first query (See para. [0017], in response to the search query received from a user in a user interface, the system uses the machine learning model to suggest a first filter suggestion for a filter category for filtering responses to the search query).
As to claims 4, 16 and 20, Chen discloses subsequent to identifying the first filter field as a suggestion, determining the first value as a suggestion, wherein the first value is a filter field value determined at least in part based on the identified first filter field (See para. [0033]-para. [0037] and Figure 4, user inputs an input query “Software Engineer”, the system detects a first value for a first field as a Job title, which results in the selected filter value “software Engineer” being added in the job title); wherein recommending the first field for filtering the first set of search results corresponding to the first query further comprises recommending the first value (See para. [0027] and para. [0028],the query “Software Engineer” is detected as a job title, which results in the selected filter value 204 “Software Engineer” being added in the job-titles section, the system adds filter suggestions based on the current state of the search, which at this time refers to the single selected filter value of “Software Engineer” for job title. The filter suggestions, also referred to as “Smart Suggestions,” are added in at least one of or each of the filter categories and are selected based on the calculated probability that these filter suggestions, when presented, will be selected by the user. In this example, the filter suggestions 206 include “Engineering Manager” being added to the job-titles section).

As to claim 6, Chen discloses based on the filtered set of search results, selecting one or more candidate filter fields to be applied to the filtered set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results).
As to claims 7 and 14, Chen discloses associating the first filter field with a particular icon; wherein recommending the first filter field for filtering comprises displaying the first filter field in association with the particular icon (See Figure 3, the software Engineer with a + icon).
Referring to claim 9, Chen discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (See para. [0111] and Figure 8, a machine-readable medium, which is stored one or more sets of data structures or instructions executed by one or any combination of hardware processor(s), cause: 
training a machine learning model to suggest filtering fields for executing a query (See para. [0017], training a machine-learning algorithm utilizing pairwise learning-to-rank modeling to build a suggestion model, the suggestion model provides filter suggestions for a plurality of filter categories for a search query) at least by: obtaining historical data comprising sets of user input for executing searches; wherein each set of user input, in the sets of user input, defines one or more values for one or more filter fields for filtering a set of search results (See para. [0017], para[0037] and para. [0048], the system obtains history information based on user search queries, user profile, selected filter values or etc., the history information is sued to build a suggestion model that provides filter suggestions); wherein the sets of user input are received from (a) a single user associated with a particular set of user characteristics  (See para. [0043], the received input are based on user profile information) or (b) a set of users associated with the same particular set of user characteristics (See para. [0037], the users are collected from an online service based on a group of members); based on the historical data: training the machine learning model to (a) associate a first filter field, of a plurality of filter fields available for executing the searches, with searches executed by users associated with the particular set of user characteristics with/without (b) associating a second filter field of the plurality of filter fields available for executing the searches, with searches executed by users associated with the particular set of user characteristics (See para. [0048] and para. [0056], the training data includes past queries, selected filter values, filter suggestions presented and filter suggestions selected, the ones selected are labeled with a higher score than the ones that are not selected); receiving a first query for execution, the first query being received from a first user; determining that the first user is associated with the particular set of user characteristics; responsive to determining that the first user is associated with the particular set of user characteristics: applying the machine learning model to the particular set of user characteristics, wherein the machine learning model identifies the first filter field as a suggestion without identifying the second filter field as a suggestion (See para. [0017], para. [0033]-para. [0037], receiving a search query from a user in a user interface, the system uses the machine learning model to analyze the input query, i.e., the software engineer”, the machine learning model selects filter suggestions based on a probability calculation from past search queries that are presented with the selected suggestion filter, the selected filter suggestions are the ones having higher scores, the second filter may not be identified/selected because of the score is not high enough); based on the applying operation: recommending the first field for filtering a first set of search results corresponding to the first query without recommending the second filter field (See Figure 3 and para. [0031], the system selects and recommends filter suggestions, for example, “San Francisco Bay area” is being added to the location filter based on a probability calculation from past search queries that are presented with the selected suggestion filter, the recommended filter suggestions are the ones having higher scores, the second filter may not be recommended because of a lower score); receiving user input selecting a first value for the first filter field (See para. [0031], para. [0085] and Figures 3 & 7, in response to a user input, a filter suggestion is selected, the suggestion becomes an active filter); filtering the first set of search results corresponding to the first query based on the first value for the first filter field to generate a filtered set of search results; presenting the filtered set of search results (See para. [0085]-[0090], filtering search results based on the selected filter suggestions and the search query, the system further calculates a second filter suggestion based on a search query and the selected filter suggestion).
Inners also discloses training the machine learning model (See para. [0038], using a predicative model to collect, aggregate data that may use as training data)  to associate the first filter field with the first search term without associating the second filter field with the first search term (See para. [0018], para. [0019] and para. [0032] associate the active [e.g. first] context filter with the search theme and do not associate the inactive context filter [e.g. second] with the search theme and used at other times).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the model of the Chen’s system to associate the first filter field with the first search term without associating the second filter field with the first search term, as taught by Innes. Skilled artisan would have been motivated to provide automated search terms that are related to user intents based on user’s preferences, search history, purchase history (See Innes, para. [0011] and para. [0012]).  In addition, both references (Innes and Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as predictive search with context filtering. This close relation between both references highly suggests an expectation of success.
As to claim 12, Chen discloses wherein the first filter field is recommended based on both the first query and one or more characteristics of the first user (See para. [0037],  the queries entered by the users of the online service are also collected, as illustrated in table 416. This data, or a subset of it, is then used as training data 418 for the suggestions ML model 424 in order to predict which filter suggestions have a higher probability of being selected by the user based on the history of the search queries, the filter suggestions presented, the filter suggestions selected, and other information, such as member profile information of user ,for example, a certain recruiter may focus searches on a certain industry or within a geographic location).
As to claim 13, Chen discloses based on the filtered set of search results, selecting one or more candidate filter fields to be applied to the filtered set of search results; presenting the one or more candidate filter fields substantially contemporaneously with the filtered set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results).
As to claim 15, Chen discloses recommending a candidate filter value, associated with the first filter field, based on both the first query and one or more characteristics of the first user See para. [0037], the queries entered by the users of the online service are also collected, as illustrated in table 416. This data, or a subset of it, is then used as training data 418 for the suggestions ML model 424 in order to predict which filter suggestions have a higher probability of being selected by the user based on the history of the search queries, the filter suggestions presented, the filter suggestions selected, and other information, such as member profile information of user ,for example, a certain recruiter may focus searches on a certain industry or within a geographic location).

6.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable by Chen (US 2022/0100746 A1) and in view of Innes (US 2019/0188296 A1) and further in view of Loofbourrow (US 2012018549 A1), hereinafter Loofbourrow.
As to claim 5, Chen discloses subsequent to presenting the filtered search results: receiving a second query for execution, the second query comprising a second search term (See para. [0033]-para. [0037] and Figure 4, user inputs a input query “Software Engineer”, the system detects a first value for a first field as a Job title, which results in the selected filter value “software Engineer” being added in the job title}; recommending a second filter field for […] filtering the filtered search results, the second filter field being recommended based […] the second search term ; receiving user input selecting a particular value for the second filter field; further filtering the filtered search results based on the particular value for the second filter field to generate a […]filtered set of search results; presenting the […] filtered set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results).
Chen does not explicitly disclose recommending a second filter field for further filtering the filtered search results, the second filter field being recommended based on the first search term and the second search term.
Loofbourrow discloses subsequent to presenting the filtered search results (See Figure 4 and para. [0029], displaying a first set of search results): receiving a second query for execution, the second query comprising a second search term; recommending a second filter for further filtering the filtered search results, the second filter being recommended based on the first search term and the second search term (See para. [0030], para. [0031] and Figures 2, 4 and 5, the system generates second search results using the first selected suggestion and the additional text input, the search query is formed by ANDING the tokenized search suggestion with the additional search term, the system generates second suggestions from the second query input, the second suggestions are filtered using search results corresponding to the first selected suggestion); receiving user input selecting a particular value for the second filter (See para. [0029]-para. [0031], the filtered second suggestions are displayed to the user along with the second set of search results, the system receives a selection of one of the filtered second search suggestions); further filtering the filtered search results based on the particular value for the second filter to generate a twice-filtered set of search results; presenting the twice-filtered set of search results (See para. [0031], the system generates a third set of search results using the first selected selection and the second selected suggestion as the search query, the results may then be displayed to the user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the model of the Chen’s system to recommend a second filter field for further filtering the filtered search results, the second filter field being recommended based on the first search term and the second search term, as taught by Loofbourrow. Skilled artisan would have been motivated to allow user to build complex search queries in a quick and intuitive manner (See Loofbourrow, para. [0003]).  In addition, all references (Loofbourrow, Innes and Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as predictive search with context filtering. This close relation between both references highly suggests an expectation of success.

As to claim 8, Chen discloses recommending a particular value for the first filter field based on the first query, wherein the particular value is determined subsequent to identifying the first filter field as a suggestion (See para. [0033]-para. [0037] and Figure 4, user inputs an input query “Software Engineer”, the system detects a first value for a first field as a Job title, which results in the selected filter value “software Engineer” being added in the job title), and wherein the particular value is determined at least in part based on the identified first filter field (See para. [0033]-para. [0037], the first value for a first field as Job title is determined based on the identified filter value “software Engineer”); wherein recommending the first field for filtering the first set of search results corresponding to the first query further comprises recommending the first value (See para. [0020] , para. [0021]; recommending a set of filter suggestions to filter query results including the filter suggestions such as candidate tiles, geographical locations skills and expertise in response to the search for job posting) associating the first filter field with a particular icon wherein recommending the first filter field for filtering comprises displaying the first filter field in association with the particular icon (See Figures 3-5, the software Engineer with a + icon); based on the filtered set of search results, selecting one or more candidate filter fields to be applied to the filtered set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results), subsequent to presenting the filtered search results: receiving a second query for execution, the second query comprising a second search term; recommending a second filter field for further filtering the filtered search results (See para. [0033]-para. [0037] and Figure 4, user inputs a input query “Software Engineer”, the system detects a first value for a first field as a Job title, which results in the selected filter value “software Engineer” being added in the job title}; recommending a second filter field for […] filtering the filtered search results, the second filter field being recommended based […] the second search term ; receiving user input selecting a particular value for the second filter field; further filtering the filtered search results based on the particular value for the second filter field to generate a […]filtered set of search results; presenting the […] filtered set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results), wherein training the machine learning model comprises training the machine learning model to associate the first value for the first filter field with the first search term (See para. [0048] and para. [0056], the training data includes past queries, selected filter values, filter suggestions presented and filter suggestions selected, the ones selected are labeled with a higher score than the ones that are not selected); wherein the recommending the first filter field comprises recommending the first value for the first filter field for filtering the first set of search results (See para. [0085]-[0090], suggesting filter suggestions to user to filter search results, the system further calculates a second filter suggestion based on the selected filter suggestion and filters additional search results).
Chen does not explicitly disclose recommending a second filter field for further filtering the filtered search results, the second filter field being recommended based on the first search term and the second search term.
Loofbourrow discloses subsequent to presenting the filtered search results (See Figure 4 and para. [0029], displaying a first set of search results): receiving a second query for execution, the second query comprising a second search term; recommending a second filter for further filtering the filtered search results, the second filter being recommended based on the first search term and the second search term (See para. [0030], para. [0031] and Figures 2, 4 and 5, the system generates second search results using the first selected suggestion and the additional text input, the search query is formed by ANDING the tokenized search suggestion with the additional search term, the system generates second suggestions from the second query input, the second suggestions are filtered using search results corresponding to the first selected suggestion); receiving user input selecting a particular value for the second filter (See para. [0029]-para. [0031], the filtered second suggestions are displayed to the user along with the second set of search results, the system receives a selection of one of the filtered second search suggestions); further filtering the filtered search results based on the particular value for the second filter to generate a twice-filtered set of search results; presenting the twice-filtered set of search results (See para. [0031], the system generates a third set of search results using the first selected selection and the second selected suggestion as the search query, the results may then be displayed to the user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the model of the Chen’s system to recommend a second filter field for further filtering the filtered search results, the second filter field being recommended based on the first search term and the second search term, as taught by Loofbourrow. Skilled artisan would have been motivated to allow user to build complex search queries in a quick and intuitive manner (See Loofbourrow, para. [0003]).  In addition, all references (Loofbourrow, Innes and Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as predictive search with context filtering. This close relation between both references highly suggests an expectation of success.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarukkai, Ramesh (US Patent 8,412,698 A1) discloses a computerized search filtering method includes receiving on a client system a query from a querier; receiving a selection for a filter record from the querier, the filter record including a set of filter elements; retrieving the filter record from a filter-record database; transferring the query and the filter record to a search filter; adding at least one of the filter elements to the query to generate an amended-query; performing a document-corpus search to identify a set of documents relevant to the amended-query; identifying a subset of the documents that include at least one of the filter elements; and displaying on a display of the client system a set of search results for the subset of the documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153